United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued April 8, 2013                  Decided June 25, 2013

                        No. 12-5168

           INTERNATIONAL INTERNSHIP PROGRAM,
                      APPELLANT

                             v.

JANET ANN NAPOLITANO, SECRETARY, U.S. DEPARTMENT OF
            HOMELAND SECURITY, ET AL.,
                    APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:10-cv-01234)


     Frederic W. Schwartz, Jr. argued the cause and filed the
briefs for appellant.

    Aaron S. Goldsmith, Senior Litigation Counsel, U.S.
Department of Justice, argued the cause for appellees. With
him on the brief were Stuart F. Delery, Acting Assistant
Attorney General, David J. Kline, Director, and Durwood H.
Riedel, Trial Attorney.

    Before: HENDERSON, TATEL, and KAVANAUGH, Circuit
Judges.
                               2
   Opinion for       the   Court   filed     by   Circuit   Judge
KAVANAUGH.

     KAVANAUGH, Circuit Judge: An organization known as
International Internship Program sponsors a cultural exchange
program that helps people from Asian countries find jobs in
American schools. To participate in a cultural exchange
program sponsored by a U.S. employer, a foreign citizen must
obtain a Q-1 visa from U.S. Citizenship and Immigration
Services, known as USCIS. USCIS is part of the Department
of Homeland Security. As part of the Q-1 process, USCIS
also must approve the employer’s cultural exchange program
and the employer’s eligibility as a qualified employer for such
a program.

     USCIS has issued regulations governing cultural
exchange programs and Q-1 visas. The key regulation here
requires that the program have a “work component” and that
the employer offer the foreign citizen “wages and working
conditions comparable to those accorded local domestic
workers similarly employed.” 8 C.F.R. § 214.2(q)(3)(iii)(C),
(q)(4)(i)(D).

     Beginning in 2010, USCIS denied several of
International Internship’s petitions for Q-1 visas for foreign
applicants to its cultural exchange program. USCIS did so
because it interpreted its regulation to require sponsors of a
cultural exchange program to pay wages to the participating
aliens. International Internship admittedly does not pay its
participants any wages. USCIS therefore concluded that
International Internship did not satisfy the requirements for Q-
1 visas. The District Court upheld USCIS’s decision.

   In this Court, International            Internship   challenges
USCIS’s ruling on three grounds.
                                 3

     First, International Internship contends that USCIS’s
interpretation and application of the regulation is inconsistent
with the governing federal statute. International Internship
argues that unpaid foreign interns are eligible to participate in
a Q-1 program so long as there are comparable unpaid
American interns in the local workforce. But the statute
provides that foreign participants “will be employed under the
same wages and working conditions as domestic workers.” 8
U.S.C. § 1101(a)(15)(Q).        Given the statute’s specific
references to “employed,” “wages,” and “workers,” we agree
with USCIS that the statute is best read to require that the
foreign citizens receive wages and that those wages be
equivalent to the wages of domestic workers. 1

     Second, International Internship essentially advances the
same argument based on the language of the similarly worded
regulation. The regulation directs that an “employer” must
“offer the alien(s) wages and working conditions comparable
to those accorded local domestic workers similarly
employed.” 8 C.F.R. § 214.2(q)(4)(i)(D). The next provision
in the regulation requires that an “employer” show that it has
“the financial ability to remunerate the participant(s).” Id.
§ 214.2(q)(4)(i)(E). Given the regulation’s references to
“employer,” “wages,” “workers,” and “remunerate,” we agree
with USCIS that the regulation – like the statute – is best read
to require that the foreign citizens receive wages and that
those wages be comparable to those of local workers. 2

    1
       Because we conclude that the agency’s interpretation of the
statute is the better reading, we need not determine whether the
agency’s interpretation is entitled to Chevron deference. Cf. United
States v. Mead Corp., 533 U.S. 218, 228-32 (2001).
     2
       The District Court found that these initial two arguments
were moot because the visa petitions requested approval for Q-1
visas expiring no later than January 2012. We agree with
                                4

     Third, International Internship separately contends that
USCIS failed to comply with the Regulatory Flexibility Act
and the notice-and-comment procedures of the Administrative
Procedure Act. The Regulatory Flexibility Act generally
requires agencies, when they promulgate new rules, to
analyze and explain the impact of the new rules on small
entities. 5 U.S.C. §§ 603(a), 604, 605(b). The Administrative
Procedure Act often requires that agencies engage in notice-
and-comment procedures when issuing rules. 5 U.S.C.
§ 553(b)-(c). When it denied International Internship’s
petitions in 2010, however, USCIS did not trigger the
Regulatory Flexibility Act or the Administrative Procedure
Act’s notice-and-comment procedures because the denials
were not rules under either act; rather, they were informal
adjudications. Id. § 601(2) (RFA); id. §§ 551(4), 553(b)-
(b)(A) (APA); see also Central Texas Telephone Cooperative,
Inc. v. FCC, 402 F.3d 205, 211 (D.C. Cir. 2005); Syncor
International Corp. v. Shalala, 127 F.3d 90, 93 (D.C. Cir.
1997).

                              ***

    We have considered all of International Internship
Program’s arguments. We affirm the judgment of the District
Court.

                                                      So ordered.

International Internship that the claims are not moot because they
are “capable of repetition but evading review.” Del Monte Fresh
Produce Co. v. United States, 570 F.3d 316, 321 (D.C. Cir. 2009).
On the merits, however, we affirm the District Court on alternative
grounds. See Nader v. Democratic National Committee, 567 F.3d
692, 699 (D.C. Cir. 2009).